I dissent not only for the reasons stated in my dissenting opinion in the case of Fornili v. Auto Mechanics' Union etc.,ante p. 283, 93 P.2d 422, but also for the following reasons:
Applying the alter ego doctrine, the appellant is in reality the instrumentality of the Brewery Workers' Union. That union and respondent International Brotherhood of Teamsters are both affiliates of the American Federation of Labor. For several years, these two unions have been engaged in a dispute over the jurisdiction of drivers of vehicles employed in the brewery business. The instant law suit arises out of that controversy. The controversy has several times been submitted to bodies of the American Federation of Labor having jurisdiction of such matters, and each time there has been a decision confirming the jurisdiction of the Teamsters Union over the drivers.
Under such facts as these, it is universally held that the courts will not take jurisdiction of the controversy. In 4 Am.Jur. 466, the applicable rule is stated as follows:
"It is well established that courts will not interfere with the internal affairs of voluntary associations, except in such cases as fraud or lack of jurisdiction. Accordingly, it is held that mandamus will not lie to regulate the affairs of unincorporated societies or associations, at least not in the absence of a permissive statute. Nor will an injunction be granted where the association is proceeding in accordance with its rules and within the scope of its jurisdiction. Thedecisions of the tribunals of an association with respect to itsinternal affairs will, in the absence of mistake, fraud,collusion, or arbitrariness, be accepted by the courts asconclusive. Moreover, it is held that the courts will *Page 495 
not undertake to inquire into the regularity of the procedure adopted and pursued by such tribunals in reaching their conclusions." (Italics mine.)
Moreover, this court has recognized and applied the rule.Kelly v. Grand Circle etc. Woodcraft, 40 Wash. 691,82 P. 1007; Stivers v. Blethen, 124 Wash. 473, 215 P. 7. In the former case, the court said:
"In cases of this kind `courts never interfere, except to ascertain whether or not the proceeding was pursuant to the rules and laws of the society, whether or not the proceeding was in good faith, and whether or not there was anything in the proceeding in violation of the laws of the land.' Connelly v.Masonic Mut. Benefit Ass'n, 58 Conn. 552, 18 Am. St. 296, 9 L.R.A. 428."
Applying this rule, the action should be remanded to the superior court with directions to dismiss.